384 U.S. 156
86 S. Ct. 1379
16 L. Ed. 2d 432
I. L. CLAYTON, Commissioner of Revenue of North Carolinav.UNITED STATES.
No. 893.
Supreme Court of the United States
May 2, 1966

Thomas Wade Bruton, Atty. Gen. of North Carolina, Peyton B. Abbott, Deputy Atty. Gen., and Charles D. Barham, Jr., Asst. Atty. Gen., for appellant.
Solicitor General Marshall, Acting Assistant Attorney General Roberts, I. Henry Kutz and Robert A. Bernstein, for the United States.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. American Insurance Co. v. Lucas, 314 U.S. 575, 62 S. Ct. 107, 86 L. Ed. 466; Public Service Commission of State of Mo. v. Brashear Lines, 306 U.S. 204, 59 S. Ct. 480, 83 L. Ed. 608.